The opinion of the court was delivered by
Lowrie, C. J.
The Act of 11th April 1848, § 4, by making the representatives of a deceased partner liable to suit for partnership debts, independently of the insolvency of the surviving partner, makes the estate of the former unconditionally liable for such debts. It was only because the remedies were defective, that it was before exempt. It follows, of course, that the creditors may demand payment on the distribution of the estate in the Orphans’ Court; and they are not barred of this right, because of having obtained a judgment in the Common Pleas against the surviving partner, if they have not received satisfaction. If one partner, or his estate, thus pay more than his proportion, he must seek redress from the other in the ordinary form. True, this allows of cumulative remedies, but this is not uncommon; and the court has full power to arrest the execution of one of them, when satisfaction has been obtained by the other.
But there is apparent error in admitting the judgment of Dugan v. Fenlon, the surviving partner, as proof of the claim against Heyer’s estate, for his representatives were not parties to that case. Yet, judging from the exceptions to the auditor’s report, the assignments of error, and the printed argument, it seems to *413us that this point was not relied on in the court below, and is not properly raised here. It does not appear to affect the real merits of the case, and we should only increase costs and litigation by reversing on this account.
Appeals dismissed, at the costs of the appellants.